KOZINSKI, Circuit Judge,
dissenting:
Because I am unable to find any meaningful distinction between this case and United States v. Ogilvie, 527 F.2d 330 (9th Cir.1975), I respectfully dissent.
The facts of Ogilvie are simple. Ogilvie was driving north on Interstate 19 in Arizona. See Ogilvie, 527 F.2d at 331. Border Patrol agents had set up a checkpoint beneath an overpass that was 14 miles north of the Mexican border. When Ogil-vie got within sight of the checkpoint, she exited the highway, crossed the overpass, and headed back the way she came on the interstate. See id.; see also id. at 332 (Moore, J., dissenting). The Border Patrol agents thought her sudden change in direction was suspicious, and so chased her down and stopped her. See id. at 331. Following the stop, they searched her car and found marijuana. The district court granted her motion to suppress and the government argued that “Ogilvie’s simple avoidance of the checkpoint, without more, gave the officers the requisite ‘founded suspicion’ ” to stop her. Id. at 331-32. We rejected that argument, in words that read directly on our case: “There is no evidence that Ogilvie drove fast, as if running away, disobeyed any traffic laws, or otherwise drove in an unusual or erratic manner. Ogilvie did what she had a legal right to do.... We hold that the proximity of the turn to the checkpoint, regardless of the legality of the checkpoint, was not a sufficient foundation on which to rest a reasonable suspicion.” Id. at 332. In our case, the Border Patrol agents rested their decision to stop Montero-Camargo and Sanchez-Guillen on this very same insufficient foundation.
The majority tries to distinguish Ogilvie by citing three cases for the proposition that reasonable suspicion is present when there are “[ajpparent attempts to avoid checkpoints combined with other factors.” Maj. op. at 1119. Those cases are all clearly different. In United States v. Garcia-Barron, 116 F.3d 1305 (9th Cir.1997), the defendants had exited the highway and were in the process of traveling along side roads leading back to the highway past the checkpoint. See id. at 1306. Such avoidance behavior is far different from turning around before reaching a checkpoint, which can be done for any number of legitimate reasons.
United States v. Rodriguez-Sanchez, 23 F.3d 1488 (9th Cir.1994), is similarly inap-posite. There, the defendants made no attempt to avoid a Border Patrol checkpoint. Rather, their car “passed through the checkpoint” and then “accelerated more aggressively than other cars and made several rapid lane changes as it accelerated, passed cars and exited the area rapidly.” Id. at 1490. The attempt to run a checkpoint and the erratic driving gave the officers ample basis for suspecting the car’s occupants. But I don’t see what possible relevance it has to our case where, for all the record shows, the defendants were driving normally.
United States v. Medina-Gasca, 739 F.2d 1451 (9th Cir.1984), is similar to Gar-ciar-Barron in that the defendants were stopped while traveling along “a notorious route for circumventing the Interstate 5 checkpoint.” Id. at 1453 (internal quotation marks omitted). The defendants here were stopped under much more innocuous circumstances: Far from trying to avoid the checkpoint, they turned around before they got there and headed back from whence they came. Ogilvie squarely holds that this cannot give rise to reasonable suspicion. Indeed, Ogilvie presented a more compelling case because the checkpoint was only 14 miles north of the border, while the checkpoint here was approximately 50 miles. Obviously, the reasons for making a U-turn unrelated to,an immigration checkpoint are more numerous the farther one gets from the border.
None of the “numerous ‘other factors’ ” cited by the majority justify the stop in our case. The purported observations of *1126tandem driving consisted of about a minute’s worth of seeing the two cars driving near each other. This is an insignificant amount of observation and we have held it to be so in the past. See United States v. Robert L., 874 F.2d 701, 704 (9th Cir.1989) (noting that observing cars traveling together for “approximately one kilometer” is “only ... the briefest of observations” and thus not a significant factor in establishing reasonable suspicion). The ethnicity of the vehicles’ occupants cannot be determinative, because of the rule that “prohibits reasonable suspicion from being based on broad profiles which east suspicion on entire categories of people without any individualized suspicion of the particular person to be stopped.” Rodriguez-Sanchez, 23 F.3d at 1492. Finally, we should not accept a blanket invocation of the “characteristics of the area” as disposi-tive in the reasonable suspicion calculus, for to do so is to hold that a weakened version of the Fourth Amendment applies in some areas.
The fact that the officers who stopped Montero-Camargo and Sanchez-Guillen had made multiple stops after similar turnarounds, see Maj. op. at 1117, shows only that they are ignoring the teachings of Ogilvie. The Border Patrol’s repeated disregard of our law certainly cannot justify this unconstitutional stop. But we can hardly expect law enforcement officers to follow the law if we look the other way when they obtain convictions based on such illegal stops.